SECOND AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS SECOND AMENDMENT dated as of September 3, 2013 to the Distribution Agreement, dated as of September 14, 2007, as amended October 1, 2009 (the "Agreement"), is entered into by and among PROSPECTOR FUNDS, INC., a Maryland corporation, (the “Company”), QUASAR DISTRIBUTORS, LLC, a Delaware limited liability company (the "Distributor”) and PROSPECTOR PARTNERS ASSET MANAGEMENT, LLC, a Delaware limited liability company (the “Advisor”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the fees of the Agreement; and WHEREAS, Section 11 of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree as follows: Exhibit B of the Agreement is superseded and replaced with Amended Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROSPECTOR FUNDS, INC.
